DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-3, 5-13, 15-20 (renumbered as 1-18, for issue) are allowed. 
Independent claims 1, and 11 respectively recites the limitations: 
determining plume analysis data using the received image data and a first predictive model trained to receive image data and, in response to the receiving, generate plume analysis data associated with the plume of gas, the plume analysis data including a plume prediction segmentation mask associated with the plume of gas and predicted in relation to a sequence of image frames included in the image data, wherein the plume prediction segmentation mask includes a pixel-wise segmentation delineating a boundary of the plume of gas predicted via the first predictive model that is overlaid atop a pixel-wise depiction of a ground-truth segmentation mask including annotation data associated with the sequence of image frames and provided by a user training the first predictive model; 
determining, for the plume of gas, at least one of a leak size estimation, a leak source estimation, and a volumetric leak rate estimation; 
providing the leak size estimation, the leak source estimation, the volumetric leak rate estimation, and the plume analysis data, wherein the plume analysis data is provided as an overlay atop the image data; and 
transmitting the plume analysis data overlaid atop the image data, wherein at least one of the receiving, the determining, the providing, and the transmitting is performed by at least one data processor forming part of at least one computing system

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667